IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
DIVISION ONE

STATE OF WASHINGTON, No. 79056-1-I
Respondent,

V.
STEVEN GUY PITTMAN, UNPUBLISHED OPINION

Appellant. FILED: aug 19 2019

ee ee ee ee ee ee ee ee ee

2€ :8 WY 61 ONY 6102

 

PER CuRIAM — Steven Pittman appeals the DNA fee imposed as part of
his sentence for unlawful possession of methamphetamine and unlawful use of a
building for drug purposes. He contends, and the State concedes, that the DNA
fee must be stricken under RCW 43.43.7541 and State v. Ramirez,191 Wn.2d
732, 426 P.3d 714 (2018) because he previously gave a DNA sample that is on
file with the Washington State Patrol crime lab. We accept the concession of
error and remand with directions to strike the DNA fee from the judgment and
sentence.

FOR THE COURT:

 

 

 

M36 S31VLS

BA ONIRSY

i

LAO STV3dd¥ JO Lene

Gad